Title: From Alexander Hamilton to John Jay, 29 July 1799
From: Hamilton, Alexander
To: Jay, John


My Dear Sir
New York July 29. 1799

The completion of the works in the vicinity of our City proceeds heavily. Some embarrassment is understood to arise in the War Department from the Question of Appropriations. I beg to be informed whether the sum appropriated by the Legislature of this State will come in aid of the Operation. Limited as that sum is, nothing upon a large scale can be undertaken in reference to it. Its Agency in fortifications on the Islands, at Powles Hook, and on the projection from Long Island opposite Governors Island (I forget at this moment its name) is the only one which can be useful.
With great respect & esteem   I have the honor to be Sir   Yr Obed serv
A Hamilton
His ExcellencyGovernor Jay
